Citation Nr: 0505045	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 478	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a timely substantive appeal was filed to perfect 
the August 1998 statement of the case.

2.  Entitlement to an increased evaluation for the residuals 
of laminectomy, L5-S1, evaluated as 40 percent disabling 
prior to June 17, 1997, and for the residuals of laminectomy, 
L5-S1, with clinical bilateral L4 and right S1 lumbar 
radiculopathy and paravertebral myositis, evaluated as 60 
percent disabling effective June 17, 1997.  

3.  Entitlement to a compensable evaluation for paroxysmal 
tachycardia.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
an upper respiratory condition, to include the residuals of a 
nasal infection.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 1990, March 
1998, December 1999, and May 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey and San Juan, Puerto Rico.

The veteran testified in December 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.  In addition, the Board notes that the veteran 
submitted evidence that addressed his service-connected heart 
and lower back disabilities at the hearing, with the 
appropriate waiver of review by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2004).  

Concerning the claim to "reopen" the previously decision 
denying service connection for the residuals of a nasal 
infection, the Board observes that a January 27, 1970 rating 
decision in the claims file does, in fact, deny entitlement 
to service connection for a disability described as a nose 
infection.  However, a rating decision dated January 29, 1970 
seems to reverse this decision, indicating that service 
connection is now granted.  The decision reads:

As veteran was treated on several 
occasions for a nose condition in 
service, SC for this condition is 
conceded.

Subsequent rating decisions reflect the disability as 
service-connected at a noncompensable evaluation.  A November 
1983 rating decision shows "nose infection" as service-
connected, evaluated as noncompensable under Diagnostic Code 
6599, effective September 3, 1969, which is the day following 
the veteran's discharge from active service and, 
incidentally, the same date service connection was granted 
for his other two disabilities, postoperative laminectomy L5-
S1 and paroxysmal tachycardia.

It is not until a rating decision dated in May 1993 that the 
"residuals of nose infection" are shown to be non-service 
connected.  There is no notification or explanation of this 
reversal to the veteran, and the file reflects no finding of 
error or fraud upon which such a severance of service 
connection would be appropriate.

The Board anticipates this must have been a mistake.  As the 
claims file indicates that this disability was originally 
service-connected and appears to have been so for greater 
than 20 years before being inexplicably being not service-
connected, the Board directs the RO to review the veteran's 
file and to restore service-connection or explain why it has 
been severed.  If the RO finds that the omission of service 
connection for a nasal disability in current records is a 
mistake, the RO should then adjudicate the veteran's claim 
for an increased evaluation for his respiratory condition.  
If the RO finds that service connection for a nasal 
disability was intended to be severed, the RO should take 
appropriate steps to propose the severance of service 
connection for the disability and give the veteran 
appropriate notice and sufficient time to respond with 
reasons why such severance should not be undertaken.

After determining the status of the veteran's nasal 
disability, the RO should take appropriate action on the 
veteran's January 1998 notice of disagreement with the 
December 1997 letter declining to reopen the previously 
denied claim, if necessary.

These matters are referred to the RO for appropriate action.

The issues of whether a timely substantive appeal was filed 
to perfect the August 1998 statement of the case, entitlement 
to a compensable evaluation for paroxysmal tachycardia, and 
entitlement to TDIU addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an August 2002 written statement, and prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning his claim to an increased 
evaluation for  the residuals of laminectomy, L5-S1, 
evaluated as 40 percent disabling prior to June 17, 1997, and 
for the residuals of laminectomy, L5-S1, with clinical 
bilateral L4 and right S1 lumbar radiculopathy and 
paravertebral myositis, evaluated as 60 percent disabling 
effective June 17, 1997.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the increased evaluation 
for the residuals of laminectomy, L5-S1, evaluated as 40 
percent disabling prior to June 17, 1997, and for the 
residuals of laminectomy, L5-S1, with clinical bilateral L4 
and right S1 lumbar radiculopathy and paravertebral myositis, 
evaluated as 60 percent disabling effective June 17, 1997.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the claim for an increased evaluation for the 
lower back disability, the veteran timely perfected an appeal 
to the April 1990 rating decision that confirmed and 
continued the 20 percent evaluation then assigned.  
Accordingly, the claim came before the Board which, in 
December 1992, remanded it for further development, including 
to obtain VA treatment records and to proffer the veteran a 
VA examination.  Subsequently, the RO granted a 40 percent 
disability evaluation in a May 1993 rating decision, under 
Diagnostic Code 5293, effective in June 1989, which was the 
month in which the veteran's claim for increase was received.  
However, this is not the maximum benefit afforded under this 
diagnostic code.  The appeal thus remained open.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In a September 1997 rating decision, the RO granted a 60 
percent disability evaluation for the lower back disability, 
now described as residuals of laminectomy, L5-S1, with 
clinical bilateral L4 and right S1 lumbar radiculopathies 
with paravertebral myositis, effective in June 1997.  This is 
the maximum evaluation afforded by the Diagnostic Code.

Higher evaluations are provided under other diagnostic codes, 
but for manifestations involving residuals of fractured 
vertebrae or ankylosis of the entire spine.  In addition, the 
rating schedule criteria for evaluating musculoskeletal 
system disorders of the spine were changed, effective 
September 23, 2002, and again on September 26, 2003.

It could therefore be found that the RO's grant of a 60 
percent evaluation under Diagnostic Code 5293 for the 
veteran's lower back disability in September 1997 then 
constituted a full grant of all benefits possible for the 
disability.  Notwithstanding, the issue of an evaluation 
greater than 40 percent for the lower back disability prior 
to June 1997 is still pending.  See AB, supra.

However, the Board finds both issues to be moot, as the 
veteran subsequently withdrew his claim, in writing, in 
August 2002.  

In September 2003, the RO subsequently issued new statements 
of the case as to the issue of entitlement to an increased 
evaluation for the lower back disability and TDIU.  The 
veteran submitted a timely substantive appeal in October 
2003, but he did not discuss the lower back.  Rather, he 
checked box 9B, indicating that he was appealing only the 
issues of entitlement to TDIU and an increased evaluation of 
his service-connected heart condition, currently evaluated as 
zero percent disabling.
 
As the appellant has withdrawn his appeal as to the issue 
regarding an increased evaluation for the residuals of 
laminectomy, L5-S1, evaluated as 40 percent disabling prior 
to June 17, 1997, and for the residuals of laminectomy, L5-
S1, with clinical bilateral L4 and right S1 lumbar 
radiculopathy and paravertebral myositis, evaluated as 60 
percent disabling effective June 17, 1997, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning an increased evaluation for the 
residuals of laminectomy, L5-S1, evaluated as 40 percent 
disabling prior to June 17, 1997, and for the residuals of 
laminectomy, L5-S1, with clinical bilateral L4 and right S1 
lumbar radiculopathy and paravertebral myositis, evaluated as 
60 percent disabling effective June 17, 1997 is dismissed.


REMAND

As above noted, the veteran seeks to prove that his response 
to the RO's August 1998 statement of the case was not 
untimely.  He further seeks entitlement to TDIU.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.236(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

Concerning, in general, the issue of timeliness of appeal to 
the August 1998 statement of the case and, specifically, the 
issue of an increased evaluation for paroxysmal tachycardia, 
the veteran presented testimony before the undersigned 
Veterans Law Judge that he did not receive the August 1998 
statement of the case.  He testified that he presented at the 
local RO to enquire about the status of his case, and was 
shown a copy of the statement of the case, which was 
addressed to someone other than the veteran, a Mr. [redacted], 
although the address was the veteran's correct mailing 
address.  The veteran signed a form filled out by a VA 
employee who did not, at that time, offer him a VA Form 9 to 
fill out.  This was in November 1998.  The veteran testified 
he expected a new statement of the case would be issued, but 
one never came.  He further testified that a Mr. [redacted]
lived in his neighborhood.  

Review of the record shows that the August 1998 statement of 
the case was issued to an "[redacted]."  The issues 
are identified as follows:  (1) evaluation of residuals, 
laminectomy, L5-S1, currently evaluated as 60 percent 
disabling, (2) new and material evidence to reopen claim for 
service connection for residuals of nose infection, (3) 
evaluation of paroxysmal tachycardia currently evaluated as 
zero percent disabling.

Both the notification letter and the statement of the case 
itself identify a person other than the veteran.  However, 
the address used is the one last identified by the veteran.  
A VA Form 21-4138, Statement of Veteran in Support of Claim, 
is of record and states:

Please correct my name in SOC dated 
8/13/98; (because it's not correct).

Please take proper action.

The letter was Aug 14, 1998.

The document is dated in November 1998 and is signed by the 
veteran.  However, it does not appear that he wrote the 
statement.

There is no evidence that the statement of the case was 
returned as undeliverable.  However, although the veteran's 
last name has been corrected by hand on the file copy, it is 
nowhere reflected that a corrected copy was sent out to the 
veteran.  The Board observes that several claims were ongoing 
at this time, including a claim for his lower back and TDIU.  
The record shows that the veteran has consistently responded 
as though the claim for increased evaluation for his heart 
condition has been on appeal, providing additional evidence 
in August 1998 and September 2000, indicating his desire to 
continue his appeal in October 2000, and requesting status 
reports concerning his appeal on other occasions.

The Board has reviewed the entire record and the veteran's 
testimony before it.  The Board finds the veteran to be a 
credible witness and his version of accounts to be supported 
by the evidence of record.  Specifically, the Board finds 
that the only statement of case of record was sent to a 
person other than the veteran.  There is no indication in the 
record that a corrected statement of the case was ever 
issued.  The Board finds, therefore, that the veteran never 
received the August 1998 statement of the case.  

The U.S. Court of Appeals for Veterans Claims (hereinafter 
Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

As to the issues of new and material evidence to reopen the 
previously denied claim for service connection for a 
respiratory condition, to include the residuals of a nasal 
infection, the Board has referred the matter for 
clarification and appropriate action as explained in the 
introduction, above.  The issue of an increased evaluation 
for the lower back disability, which was actually on appeal 
as timely perfected in April 1992, has been dismissed 
pursuant to the veteran's wishes, as articulated in his 
August 2002 withdrawal.  These issues will therefore not be 
addressed in this remand.

As to the veteran's claim for TDIU, the Board observes that 
the veteran last underwent VA examination for his spine 
disability in December 1999.  Since this time he has been 
granted disability benefits by the Social Security 
Administration (SSA) for, among other disabilities, his lower 
back and heart condition-both of which are service-
connected.  He underwent VA examination for his heart 
condition more recently, in March 2004, but the examiner did 
not offer an opinion as to his employability.  

The veteran has not recently undergone VA examination for 
unemployability.  Despite the veteran's withdrawal of his 
claim for an increased evaluation for his service-connected 
lower back disability, further examination of all his 
service-connected disabilities is necessary, including all 
appropriate clinical testing and review of the claims file-
to include all VA and non-VA medical treatment records 
obtained pursuant to this remand and an opinion as to the 
veteran's employability.  See 38 C.F.R. § 3.159(c)(4) (2004).

Finally, the Board notes that the veteran has submitted 
various VA and non-VA records of treatment he has received 
for his service-connected disabilities.  However, the most 
recent VA treatment records obtained by the RO are dated in 
1997.  The Board finds it would be helpful for the RO to 
obtain the veteran's current VA medical treatment records, as 
well as to request copies of non-VA treatment records from 
health care providers the veteran has identified.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to TDIU.  In particular, the RO must 
inform the appellant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to TDIU; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected disabilities from 
October 1997 to the present.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran at the Comerio Hospital in 
Naranjito, Puerto Rico.  In addition, the 
RO should request copies of any and all 
inpatient and outpatient records, to 
include any and all clinical medical 
records, accorded him at VA Medical 
Center (MC) in San Juan, Puerto Rico, and 
any other VAMC the veteran may identify, 
from October 1997 to the present that are 
not already of record.  

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations.  The claims folder, 
including all newly obtained evidence, 
must be sent to the examiner(s) for 
review.  The veteran should be examined, 
by appropriate specialists, to determine 
the severity of his service-connected 
disabilities.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disability on the veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The examiners should 
clearly outline the rationale for any 
opinion expressed.

5.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to an increased evaluation 
for the service-connected paryoxismal 
tachycardia.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board.  

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for TDIU, to 
include referral for consideration of 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


